ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Richard M. Weintraub, to place the Respondent on suspension for a period of sixty (60) days.
The Court having considered the Petition, it is this 19th day of June, 1996,
ORDERED that the Respondent, Richard M. Weintraub, be and he hereby is suspended from the practice of law in the State of Maryland for a period of sixty (60) days to commence on July 1,1996; and it is further
ORDERED that the Clerk of this Court shall remove the name of Richard M. Weintraub from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule BV 13; and it is further
ORDERED that Richard M. Weintraub shall be eligible to resume practice on September 3, 1996; and it is further
*579ORDERED that the Clerk of this Court shall replace the name of Richard M. Weintraub on the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State pursuant to Rule BV13.